Citation Nr: 0203395	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  01-03 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for status post carpal tunnel release, left wrist.

2.  Entitlement to an initial disability rating greater than 
10 percent for status post carpal tunnel release, right 
wrist.
 
(The issues of entitlement to an initial disability rating 
greater than 20 percent for degenerative joint disease of the 
cervical spine, an initial disability rating greater than 40 
percent for myofascial pain syndrome of the lumbar spine with 
disc protrusion at L4-5, and an initial disability rating 
greater than 10 percent for right knee patellofemoral 
syndrome will be the subjects of a later decision).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to June 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
in pertinent part, granted the veteran's claims for service 
connection for status post carpal tunnel release, right wrist 
(rated 10 percent disabling), status post carpal tunnel 
release, left wrist (rated 10 percent disabling).  

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, as is the case 
with the issues here, separate ratings can be assigned for 
separate periods of time--a practice known as "staged" 
rating.  In light of this Court decision, the issues have 
been recharacterized as noted above.

The Board is undertaking additional development on the issues 
of higher initial disability ratings for degenerative joint 
disease of the cervical spine, myofascial pain syndrome of 
the lumbar spine with disc protrusion at L4-5, and right knee 
patellofemoral syndrome pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  The veteran's status post carpal tunnel release, left 
wrist, is manifest by  disability including: complaints of 
pinching and swelling just proximal to the surgery sites; 
complaints of intermittent numbness and tingling in the 
fingertips; reports of flare-ups with increased activity but 
with no pain when at rest; and objective evidence of 
diminished range of motion on ulnar deviation, but without 
thenar atrophy, discoloration and tenderness to palpation, 
and with good capillary refill, good strength and intact 
sensory function. 

3.  The veteran's status post carpal tunnel release, right 
wrist, is manifest by  disability including: complaints of 
pinching and swelling just proximal to the surgery sites; 
complaints of intermittent numbness and tingling in the 
fingertips; reports of flare-ups with increased activity but 
with no pain when at rest; and objective evidence of 
diminished range of motion on ulnar deviation, but without 
thenar atrophy, discoloration and tenderness to palpation, 
and with good capillary refill, good strength and intact 
sensory function. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's status post carpal tunnel release, 
left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
including Diagnostic Code 8515 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's status post carpal tunnel release, 
right wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
including Diagnostic Code 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the claims involving status 
post carpal tunnel release have been obtained and developed 
by the agency of original jurisdiction, and that all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate these claims have been 
made.  In this regard, the veteran has been afforded VA 
examinations, as well as the opportunity to present oral 
testimony before the RO and the Board.  Additionally, the 
Board finds that all reasonable efforts have been taken to 
associate with the claims file the pertinent records of 
medical treatment.  In this regard, service medical records 
and VA examination reports have been added to the claims 
file.  The veteran has not made VA aware of any additional 
evidence, not yet of record, that may be pertinent to his 
claims.

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claim 
through letters notifying him the claim was denied, and 
through the April 2001 statement of the case (SOC).  The 
veteran was provided with the applicable rules and 
regulations pertaining to his claims and informed of the 
reasons and bases for the RO's determinations.  There is no 
indication that the Board's present review of these claims 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In sum, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the issues of higher ratings 
for status post carpal tunnel release left and right have 
been obtained by the RO.

Facts

Service medical records reveal that the veteran was diagnosed 
with bilateral carpal tunnel syndrome during service and that 
his inservice treatment included carpal tunnel release 
bilaterally.  

On VA examination in August 1999, the veteran reported 
complaints of intermittent numbness and tingling in his hands 
and forearms.  Physical examination revealed surgical scars 
over both wrists.  Objective findings, bilaterally, included 
normal cascade of the fingers in the resting position and no 
muscle atrophy, discoloration, swelling or obvious deformity 
noted.  Radial pulses were noted to be +2/4.  Grip strength 
was equal bilaterally.  Tinel's sign was negative and range 
of motion studies revealed flexion-extension to 80 degrees 
bilaterally with pronation and supination to 90 degrees 
bilaterally.  The diagnosis was status post carpal tunnel 
release in bilateral wrists with mild residual.  

By way of a March 2000 decision, the RO granted service 
connection for status post carpal tunnel release, 
bilaterally, and assigned separate, 10 percent disability 
ratings for each wrist.  The effective date of the ratings 
was June 27, 1999, the day after the veteran left service. 

On his December 2000 notice of disagreement (NOD), the 
veteran reported no specific complaints and indicated only 
that he thought his service-connected disorders should be 
rated higher.  

On VA examination in January 2001, the veteran reported that 
he continued to have symptoms of pinching and swelling just 
proximal to the surgical incision on his wrists.  He stated 
that he has no pain when his hands are at rest.  He noted 
flare-ups with increased activity and indicated that during 
his previous job, wrist pain prevented him from pushing 
motorcycles up ramps.  The veteran stated that he could work 
through the pain, but that it slowed down his activity.  He 
also noted problems with numbness and tingling in his 
fingertips.  On physical examination, the examiner found two 
well-healed incisions on the palmar aspect midline, 
approximately three centimeters long.  There was no thenar 
atrophy and the veteran was found to have good capillary 
refill.  There was no discoloration and no tenderness to 
palpation.  Range of motion testing revealed bilateral 
flexion was to 80 degrees, extension to 70 degrees, radial 
deviation to 20 degrees, ulnar deviation to 30 degrees, and 
pronation and supination to 90 degrees.  The veteran's wrist 
strength and grip strength were found to be 5/5 and his 
sensory functions were reportedly intact.  The diagnosis 
included status post bilateral carpal tunnel release 
procedures with residual intermittent pain.

On a December 2001 VA Form 646, the veteran's service 
representative asserted that the veteran's most recent 
examination was insufficient because it lacked a Phalen's 
test, which was reportedly positive when performed on an 
examination prior to discharge from service.


Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4 (2001).  As the 
rating criteria in the provisions of VA's Schedule for Rating 
Disabilities pertaining to status post carpal tunnel release 
and other wrist disorders make no mention of findings 
regarding a "Phalen's Test", the Board finds no basis for 
the contention that VA examinations may have been deficient 
for lack of a Phalen's Test.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's service-connected disabilities from carpal 
tunnel syndrome in the right and left wrists are each 
currently evaluated under 38 U.S.C.A. § 4.124a, Diagnostic 
Code 8515 (for paralysis of the median nerve).

Diagnostic Code 8515 provides for a 10 percent disability 
rating for mild, incomplete paralysis of the median nerve.  
Moderate incomplete paralysis of the median nerve of the 
minor arm warrants a 20 percent disability rating, and severe 
incomplete paralysis of the median nerve of that arm warrants 
a 30 percent rating.  Higher ratings are possible for 
complete paralysis of the median nerve.  

Upon review of the veteran's symptomatology since service, 
the Board notes that the VA examination reports indicate that 
the neurological disability status post bilateral carpal 
tunnel release consists essentially of complaints of pinching 
and swelling just proximal to the surgery sites, complaints 
of intermittent numbness and tingling in the fingertips, 
reports of flare-ups with increased activity but no pain when 
at rest, and objective evidence of only diminished range of 
motion only on ulnar deviation.  While this clearly indicates 
some neuropathy, it does not appear to be more than slight or 
mild in either wrist.  We note that the examiners reported no 
thenar atrophy, good capillary refill, no discoloration, and 
no tenderness to palpation.  Furthermore, the examiner found 
no problem with the veteran's strength or his sensory 
functions bilaterally. 

Since the 1999 and 2001 VA examinations showed evidence of 
only mild incomplete neuropathy, bilaterally, ratings in 
excess of 10 percent under Diagnostic Code 8515 are not 
warranted for any period since separation from service.  

The Board notes that compensable schedular ratings for 
disorders of the wrist are also possible under Diagnostic 
Codes 5214 (for ankylosis of the wrist) and 5215 (for 
limitation of motion of the wrist).  With the evidence on 
file, however, the service-connected disorders of the 
veteran's right and left wrists do not warrant a compensable 
rating under these provisions.  Since there is no record of 
ankylosis, Diagnostic Code 5214 is not for application.  
Similarly, since the reports of range of motion testing on 
record specifically indicate that the veteran has bilateral 
extension (dorsiflexion) to at least 70 degrees and bilateral 
palmar flexion to 80 degrees, a compensable rating is not 
warranted under Diagnostic Code 5215.  Under that provision, 
a 10 percent rating is for application only when dorsiflexion 
is less than 15 degrees and palmar flexion is limited in line 
with the forearm.    

The Board has considered the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), wherein it was held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the effects of pain and other 
symptoms on use and flare-ups must be taken into account in 
rating the disability.  In this regard, while the latest VA 
examinations revealed residual intermittent pain and normal 
range of motion except for limitation of motion on ulnar 
deviation to 30 degrees (where 45 degrees is full, 38 C.F.R. 
§ 4.71a, plate I), the Board concludes that, even with the 
reduced degree of range of motion produced by the disorder, 
the veteran has not met the criteria for a higher rating.  

Though somewhat limited, the range of motion on ulnar 
deviation exhibited by the veteran during his January 2001 
examination far exceed the degree of motion that would 
warrant even a 10 percent rating under the provisions for 
limitation of motion.  There is no indication that the 
veteran currently has left or right wrist pain that causes 
functional loss of motion of the wrist in excess of that 
which has already been contemplated in the assigned 
evaluations.  

No other disability of the left or right wrist is shown, and 
the current disorders are not shown to warrant consideration 
under any other Diagnostic Codes.

Based on the above, and considering the additional factors 
stressed in the case of DeLuca v. Brown, supra, the Board 
finds that the service-connected residuals of bilateral 
status post carpal tunnel release are not severe enough to 
warrant higher ratings.  The Board has considered assigning 
staged ratings, but finds that at no time during the period 
since service was either disability more than 10 percent 
disabling.

The preponderance of the evidence shows that the impairment 
from the service-connected bilateral status post carpal 
tunnel release has not been more than 10 percent disabling in 
either wrist at any point since separation from service.  As 
the preponderance of the evidence is against the claims for 
increase, the benefit-of-the-doubt doctrine does not apply, 
and an increase in either of the current 10 percent ratings 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

ORDER

An increased rating, above 10 percent, for the veteran's 
service-connected status post carpal tunnel release, left 
wrist, is denied for any period since separation from 
service.

An increased rating, above 10 percent, for the veteran's 
service-connected status post carpal tunnel release, right 
wrist, is denied for any period since separation from 
service.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



